Citation Nr: 1450334	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Whether the reduction of the disability rating for the service-connected lumbar spine disability from 20 percent to 0 percent was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to January 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2008 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

An informal conference on the issue of entitlement to service connection for a cervical spine disability was held before a Decision Review Officer in December 2008; the conference report is of record.  

In August 2012, the Board remanded the service connection issue for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
   
In August 2014, the Veteran filed a timely notice of disagreement with respect to a July 2014 rating decision which reduced the rating for the service-connected lumbar spine disability from 20 percent to 0 percent.  Thus, the issue is currently before the Board and is listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In a May 2012 VA treatment record, the Veteran communicated an intent to seek VA compensation for posttraumatic stress disorder (PTSD).  As no action has been taken on this claim, it is referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The evidence reflects that the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA).  The basis for the SSA's grant of disability benefits is unclear.  As the Veteran's SSA records may be relevant to the claim for service connection for a cervical spine disability, they must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Updated VA treatment records must also be obtained.  Id. 

The Veteran submitted a timely notice of disagreement with respect to the July 2014 decision to reduce the disability rating for his service-connected lumbar spine disability.  The AOJ has not and must now issue a statement of the case (SOC) on this issue.  See Manlincon, 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since December 2012.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the records associated with the Veteran's claim for disability benefits from SSA, including all disability determinations and all medical records considered in making those determinations.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, readjudicate both issues on appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



